Order entered March 6, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01228-CV

                 TEXAS SOCCER FOUNDATION, Appellant

                                        V.

                  STING SOCCER FOUNDATION, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC- 1 7-07441

                                     ORDER

      Before the Court is appellant’s motion to reduce the supersedeas bond. We

ORDER Dallas County District Clerk Felicia Pitre to file, by March 16, 2020, a

supplemental clerk’s record containing: (1) appellant’s motion to fix supersedeas

bond filed on October 8, 2019; (2) appellee’s response to motion to fix supersedeas

bond filed on January 29, 2020; and (3) the trial court’s order regarding motion to

fix supersedeas bond signed on February 6, 2020.
      We ORDER Vielica Dobbins, Official Court Reporter for the 193rd Judicial

District Court, to file, by March 16, 2020, the reporter’s record of the hearing on

the motion to fix supersedeas bond held on January 30, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre; Ms. Dobbins; and, all parties.

                                            /s/    BILL WHITEHILL
                                                   JUSTICE